Title: From George Washington to Brigadier General Enoch Poor, 14 December 1778
From: Washington, George
To: Poor, Enoch


  
    Dr Sir
    H.Q. [Middlebrook, N.J.] 14 Decr 1778
  
This morning Captn White handed me your favor of the 5th Inst.
While I am willing to gratify your inclination in a visit to your family I could wish at the same time, that it might be as short as convenient with your affairs. It is by no means certain how long we shall continue inactive. It is expedient therefore to have as many as possible of the general and other  officers with the army this winter, least a small change in circumstances should render their presence indispensibly necessary. You will I am persuaded accommodate your stay to these sentiments.
The arrangement is not yet definitively settled, But I would imagine the officers, may be ordered to take their respective commands agreeable to the late arrangement; as I have no doubt of its being ultimately confirmed by Congress. I am Sir Your most hble servt
  
    G.W.
  
  
P.S. I inclose you a news paper by which you will observe that Congress have confirmed the arrangement. It came to hand since writing the above.
  
